DETAILED ACTION
Allowable Subject Matter
Claims 3, 17-20, 46-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a lighting system in a motor for a marine vessel, wherein the reflective strip portion is configured so that, upon the first light reaching the reflective strip portion, at least some of the first light is directed outward away from the cowling; and wherein the first cowling panel portion and the second cowling panel portion are integrally formed, in combination with the remaining limitations in the claim.
Regarding independent claim 1, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a lighting system in a motor for a marine vessel, wherein the reflective strip portion is configured so that, upon the first light reaching the reflective strip portion, at least some of the first light is directed outward away from the cowling; and wherein the first cowling panel portion and the second cowling panel portion are integrally formed, in combination with the remaining limitations in the claim.
Regarding independent claim 17, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a lighting system in a motor for a marine vessel, wherein the light sources are arranged to emit light toward the at least one reflective portion, and the at least one reflective portion is configured so that, upon receiving the light, at least some of the light is directed outward away from cowling, in combination with the remaining limitations in the claim.
wherein the light source is substantially shielded from ultraviolet radiation existing externally of the outboard motor and wherein the orifice and light pipe are configured so that the light pipe can be withdrawn via the orifice, in combination with the remaining limitations in the claim.

Each independent claim in some form is focused on the hiding or recessing of the lighting element on the cowling of a marine motor, absent in the prior art of record and to the Examiner’s knowledge.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875